Ross, C. J.
This action was commenced by tbe appellee against the appellant on a contract.
The questions urged on this appeal relate to the rulings of the court •on the demurrer to the complaint, and the demurrers to the third and fourth paragraphs of the appellant's answer.
In the case of Current v. Fulton, 10 Ind. App. 617, the questions here presented were all decided adversely to appellant. Upon the authority of that case, the judgment of the lower court herein, is, in all things affirmed.
Judgment affirmed.